139 Ga. App. 321 (1976)
228 S.E.2d 357
BAILEY
v.
THE STATE.
52391.
Court of Appeals of Georgia.
Submitted July 12, 1976.
Decided July 15, 1976.
Hudson John Myers, for appellant.
E. Byron Smith, District Attorney, for appellee.
BELL, Chief Judge.
The appellant was convicted of possession of more than one ounce of marijuana.
Hudson John Myers purported to represent appellant on appeal. A notice of appeal was filed by Myers on September 2, 1975. The case was docketed in this court on April 19, 1976. Enumerations of error and brief were not filed within 20 days after the case was docketed as required by our Rules 14 and 15. On May 26, 1976, Myers *322 as ostensible counsel for appellant was ordered to file enumerations of error and a brief not later than June 1, 1976. After receipt of this order Myers requested an extension of time to comply. A 10-day extension was granted on June 8, 1976. On the expiration of this 10-day extension no brief or enumerations of error had been filed. On June 29, 1976, an order to show cause why he should not be found in contempt of this court and why his name should not be stricken from the roll of attorneys licensed to practice in this court was served on Myers. While a response was filed by Myers, it was totally unsatisfactory and failed to explain or justify his inappropriate conduct. No enumerations of error and brief have been filed by Myers as of the date of this decision.
Accordingly, Hudson John Myers is held in contempt of this court and his name is ordered stricken from the roll of attorneys authorized to practice in the Court of Appeals. Pettiford v. State, 235 Ga. 622 (221 SE2d 43).
As to the merits of this appeal, we have carefully examined the record of the trial and the transcript and find no errors of law and that the evidence authorized the verdict of guilty. Pettiford v. State, supra.
Judgment affirmed. Clark and Stolz, JJ., concur.